-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 25 and 26 is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they appear to be directed towards transitory propagating signals and/or computer program per se. A broad but reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and also transitory propagating signals in view of the ordinary and customary meaning of computer readable media. (See MPEP § 2106.03)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-17 and 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-Grant Publication US 20210021895 to Li (“Li”).
As to claim 14, Li disclose(s) a media client configured to stream live media received from a communication network, wherein said media client comprises
a playback buffer configured to temporarily store said live media, and (Li; jitter buffer or buffer [0030])
wherein said media client is configured to adapt a size of said playback buffer when said media client streams said live media.  (Li; fig. 2, 204 adjust buffer size; [0036][0037])
As to claim 15, Li disclose(s) the media client according to claim 14, wherein said media client is further configured to: 
monitor a live playback environment of said communication network; and (Li; detect available bandwidth; 201; fig. 2; [0040])
adapt said size of said playback buffer as a function of said live playback environment.  (Li; fig. 2, 204 adjust buffer size; [0036][0037])
As to claim 16, Li disclose(s) the media client according to claim 15, wherein said live playback environment comprises one or more of the following: 
a type of said communication network; 
a throughput of said communication network; (Li; detect available bandwidth, bandwidth discloses throughput; 201; fig. 2; [0040])
packet loss; 
round-trip delay time or round-trip time; performance of a client device on which said media client runs; and 
latency of said live media played on said media client.  
As to claim 17, Li disclose(s) the media client according to claim 15, wherein said media client is further configured to increase, respectively decrease, said size of said playback buffer when said live playback environment exceeds one or more predetermined thresholds.  (Li; Fig. 2 202, 203; first and second threshold; adjust buffer size 204; [0035][0036])
As to claim 21, Li disclose(s) the media client according to claim 14, wherein said media client is further configured to monitor a number of dropped frames of said live media; and wherein said media client is further configured to increase said size of said playback buffer when said number of dropped frames of said live media exceeds a dropped frame threshold.  (Li; Fig. 2 202, 203; second threshold is drop in frame rate; adjust buffer size 204; [0035][0036]; 10% threshold teaches a relative number of dropped frames [0039])
As to claim 22, Li disclose(s) a computer-implemented method for streaming live media over a communication network to a media client comprising a playback buffer configured to temporarily store said live media, wherein said method comprises the following step performed by said media client: adapting a size of said playback buffer when said media client streams said live media.  
See similar rejection to claim 14;
As to claim 23, Li disclose(s) the computer-implemented method according to claim 22, wherein said method further comprises the steps of: monitoring a live playback environment of said communication network; and adapting said size of said playback buffer as a function of said live playback environment.  
See similar rejection to claim 15;
As to claim 24, Li disclose(s) a media client comprising at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the at least one processor, cause the controller to perform the method according to claim 22.  (Li; processors, programs, storage [0019])
As to claim 25, Li disclose(s) a computer program product comprising computer-executable instructions for causing a media client to perform at least the method according to claim 22.  (Li; computer executable instructions [0020])
As to claim 26, Li disclose(s) a computer readable storage medium comprising computer-executable instructions for performing the method according to claim 22 when the program is run on a computer. (Li; computer executable instructions on a storage medium [0020])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of U.S. Patent No. / U.S. Pre-Grant Publication US 20170223361 A1 to Blomqvist (“Blomqvist”).
As to claim 18, Li disclose(s) the media client according to claim 17, dropping frame rate (Li; dropping frame rate [0014]) but does not expressly disclose wherein said media client is further configured to play said live media at a lower playback rate, respectively at a higher playback rate, when said live playback environment exceeds one or more predetermined thresholds.  
Blomqvist discloses media client is further configured to play said live media at a lower playback rate, respectively at a higher playback rate, when said live playback environment exceeds one or more predetermined thresholds.  (Blomqvist; lower bitrate [0035])
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the adjusting playback rate of Blomqvist and the buffer monitoring of Li. One of ordinary skill in the art would have been motivated to combine the teachings as both are concerned with a video playback buffers. Using the playback rate of Blomqvist would allow for the client to adapt to changing network conditions.
Accordingly, the prior art references teach all of the claimed elements.
Furthermore, it would have been obvious to combine the teachings as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more predictable results to one of ordinary skill in the art.
As to claim 20, Li disclose(s) the media client according to claim 14, but does not expressly disclose wherein said media client is further configured to monitor how often said playback buffer is empty when playing said live media and wherein said media client is further configured to increase said size of said playback buffer when a number of times that said playback buffer is empty when playing said live media exceeds a limit threshold.  
Blomqvist discloses is further configured to monitor how often said playback buffer is empty when playing said live media and wherein said media client is further configured to increase said size of said playback buffer when a number of times that said playback buffer is empty when playing said live media exceeds a limit threshold. (Blomqvist; buffer underrun [0036])
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of U.S. Patent No. / U.S. Pre-Grant Publication US 20070217759 A1 to Dodd (“Dodd”).
As to claim 19, Li disclose(s) the media client according to claim 17, 
But does not expressly disclose wherein said media client is further configured to skip one or more frames of said live media and/or to skip one or more audio samples of said live media, thereby decreasing said size of said playback buffer.  
Dodd discloses wherein said media client is further configured to skip one or more frames of said live media and/or to skip one or more audio samples of said live media, thereby decreasing said size of said playback buffer. (Dodd; drop frames to preserver buffer [0019])
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the skipping frames of Dodd and the buffer monitoring of Li. One of ordinary skill in the art would have been motivated to combine the teachings as both are concerned with a video playback buffers. Using the skipping frames of Dodd would allow for the client to adapt to changing network conditions.
Accordingly, the prior art references teach all of the claimed elements.
Furthermore, it would have been obvious to combine the teachings as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more predictable results to one of ordinary skill in the art. 
See similar motivation to claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN LEE whose telephone number is (571)270-5606.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OSCAR LOUIE can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN LEE/Primary Examiner, Art Unit 2445